El Juez Asociado Señor Hutchisou,
emitió la opinión del tribunal.
El inciso (to) del artículo 5 de la “Ley para reglamentar el uso de vehículos de motor en Puerto Rico, y para otros fines,” según fué enmendada en 1925, leyes de ese año, pág. 757, lee como sigue:
‘'El Comisionado del Interior podrá suspender o revocar la li-cencia de cualquier persona para actuar como chauffeur o conductor, si, a su juicio, dicha persona hubiere sido culpable de imprudencia temeraria o ineptitud en el manejo, o hubiere demostrado indiferen-cia hacia la seguridad pública o desprecio inexcusable de la's dispo-siciones de esta Ley; y podrá exigir a cualquier persona a quien se hubiere expedido una licencia de acuerdo con este artículo, o que po-sea una licencia expedida con anterioridad a la aprobación de esta Ley, que se examine de nuevo, si, a su juicio, las cireun'stancias lo demandaren; Disponiéndose, que las personas a quienes se les sus-pendiese o revoca'se la licencia para actuar comb chauffeur o conductor, al ser notificadas por el Comisionado del Interior, deberán en-tregar la placa y licencia a la persona que les notificase la orden del Comisionado.”
El artículo 18 de la misma ley, después de prescribir las penas por ciertos delitos que se cometan por los dueños o conductores de vehículos pesados de motor, dispone que:
‘‘Las infracciones a las otras disposiciones de e'sta Ley, serán consideradas como delitos míenos graves y serán castigadas con multa de no meno’s de diez (10) dólares, ni más de trescientos (300) dóla-res, o con prisión de no míenos de diez días y no más de tres m'eses. ’ ’
Luis Hernández fué convicto en dos ocasiones, primero en la corte municipal, y después, luego de celebrarse un juicio de novo, en la corte de distrito, por haberse negado a entregar su placa al serle exigida de acuerdo con las disposiciones del inciso (to) del artículo 5, supra, como secuela de habérsele suspendido la licencia por el Comisionado del Interior por un período de siete días. Su primera contención es'que la *496corte de distrito erró al declarar sin lugar una excepción perentoria fundada en la alegada inconstitueionalidad del inciso (m).
Sólo se citan dos casos en apoyo de esta contención. En uno de ellos, City of Shreveport v. Herndon, 105 So. 244, la cuestión envuelta fué una pretendida delegación del poder legislativo. En el caso de autos no se presenta esa cuestión. En el caso de Shreveport, la Corte Suprema de Louisiana, después de exponer la regla general de que “cualquier esta-tuto u ordenanza que tienda a investir de una discreción arbitraria a un funcionario público, sin prescribir una regla definida para su guía, es anticonstitucional,” continúa diciendo :
“. . . La regla no deja de estar sujeta a excepción o modifica-ción, desde luego, porque algunas situaciones y algunos estatutos y ordenanzas, dada la naturaleza misma de las cosas, exigen que se dote de discreción a un comisionado subordinado o al funcionario encar-gado de hacer cumplir el estatuto u ordenanza, v.g., cuando no es práctico establecer una regla definida o comprensiva, o cuando la discreción se refiere al cumplimiento de reglas policíacas que de-mandan el ejercicio inmediato de criterio.”
El caso fué fallado por una corte dividida. Hay una in-teresante opinión disidente.
Barrett v. City of New York, 183 Fed. 793, el otro- caso en que se apoya el apelante, es algo más aplicable. Allí, dijo la Corte de Circuito:
“Se alega además que la sección debe ser anulada porque deja la cuestión relativa a quién debe obtener una licencia a la discreción ar-bitraria e ilimitada del alcalde, quien puede revocar cualquier licen-cia de conductor a su capricho, sin exponer razón alguna para su proceder. Sección 307. Una objeción 'similar se suscitó ante este Tribunal en el caso de Engel v. O’Malley (opinión emitida el 31 de agosto, 1910), 182 Fed. 365. Allí se censuró un estatuto porque apa-rentemente dejaba la expedición de una licencia a la discreción ar-bitraria del contador del estado. Sobre esa crítica, la corte dijo:
“ ‘Basta decir que los términos (del estatuto) pueden ser inter-pretados en una u otra forma; es decir, como que conceden al fun-*497eionario la facultad de denegar una licencia caprichosamente, o como que le otorgan el poder de rehusar expedirla en el ejercicio honrado de una discreción razonable. A falta de una decisión de una corte de última instancia.de' este estado interpretando la fraseología del estatuto, debe asumirse que la última es la interpretación correcta, ya que de lo contrario la ley sería inconstitucional, y debe presumirse que fue la intención de la legislatura mantener sus leyes dentro de los límites fijados por la Constitución.' ”
Claramente, el inciso (m) del artículo 5, supra, está sujeto a una interpretación similar. La opinión del Comisionado del Interior respecto a la culpabilidad del chauffeur o conductor envuelve “el ejercicio honrado de una discreción razonable.” La ley no dice que puede suspenderse o revo-carse una licencia al antojo o capricho del Comisionado del Interior, sino “si, a su juicio, dicha persona” (el chauffeur o conductor) “hubiere sido culpable de imprudencia teme-raria o ineptitud en el manejo, o hubiere demostrado indi-ferencia hacia la seguridad pública o desprecio inexcusable de las disposiciones de esta Ley.”
En 42 C. J. 747, sección 231, se dice que:
“En ausencia de cualquier disposición relativa a una vista en un estatuto que autoriza la revocación o suspensión de una licencia por causa suficiente, la junta o funcionario con incumbencia en el asunto puede actuar 'sin conceder a la persona a cuyo favor se ha expedido la licencia una vista antes de revocársela o suspendérsela, y toda vez que una licencia de chaulffeur o conductor no confiere ningunos de-rechos de propiedad, una disposición estatutoria 'que autoriza la re-vocación o suspensión de tal licencia sin la celebración de una- vista no es inconstitucional por privar a su poseedor de su propiedad, sin el debido procedimiento de ley.”
No creemos que sea necesario proseguir nuestra búsqueda. Según se indica en 6 R.C.L., págs. 102 y 103, sección 102:
“ • • • Sobre la parte que alega • la inconstitucionalidad de un estatuto normalmente recae el peso de probar- su contención, y debe destruir la robu'sta presunción que existe en favor de la validez de aquél. Se ha dicho que la parte que interesa se declare la inconsti-tucionalidad se echa sobre sus hombros el peso de establecer esa con-*498elusion fuera de toda duda, y que una parte que sostiene que la le-gislatura ha'usurpado poderes o ha infringido la Constitución, debe establecer afirmíativa y claramente su criterio.”
No es misión de las cortes sentar por obra de encanta-miento teorías más o menos dudosas por las cuales puede declararse que un estatuto es o no inconstitucional.
Otras contenciones son que la corte de distrito cometió error al declarar sin lugar una excepción perentoria basada en la teoría de que el acusado babía sido expuesto anterior-mente, y al condenarlo por el delito que se le imputaba. Ninguna de estas cuestiones, en la forma en que han sido discutidas en el alegato del apelante, exige seria considera-ción.
■ La sentencia apelada debe ser confirmada.
El Juez Asociado Señor Texidor no intervino.